                 Case 2:19-cr-00072-JAM Document 41 Filed 10/27/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRA CHERNICK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 2:19-CR-00072-JAM
12                                 Plaintiff,              STIPULATION CONTINUING STATUS
                                                           CONFERENCE AND EXCLUDING TIME;
13                          v.                             FINDINGS AND ORDER
14   SHABINA DEBBIE,                                       DATE: October 27, 2020
                                                           TIME: 9:30 a.m.
15                                Defendant.               COURT: Hon. John A. Mendez
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      A status conference in this case was previously set for October 27, 2020.

21          2.      By this stipulation, defendant now moves to continue the status conference until January

22 26, 2021, and to exclude time between October 27, 2020, and January 26, 2021, under Local Code T4.

23          3.      The parties agree and stipulate, and request that the Court find the following:

24                  a.   Due to the voluminous discovery in this matter including video evidence, counsel for

25          defendant requires additional time for investigation and obtaining witness statements.

26                  b.    Counsel for the parties have conferred and the Unites States Assistant Attorney is

27          working on a proposed offer for resolution. Defense counsel requires additional time to discuss

28          options for resolution with his client, and to prepare for trial in the event that the case is not


      STIPULATION TO CONTINUE STATUS CONFERENCE            1
      AND EXCLUDE TIME
                 Case 2:19-cr-00072-JAM Document 41 Filed 10/27/20 Page 2 of 3


 1          resolved.

 2                  c.   Counsel for defendant believes that failure to grant the above-requested continuance

 3          would deny him the reasonable time necessary for effective preparation, taking into account the

 4          exercise of due diligence.

 5                  d.     The government does not object to the continuance.

 6                  e.     Based on the above-stated findings, the ends of justice served by continuing the

 7          case as requested outweigh the interest of the public and the defendant in a trial within the

 8          original date prescribed by the Speedy Trial Act. For the purpose of computing time under the

 9          Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the time period

10          of October 27, 2020, through January 26, 2021, inclusive, is deemed excludable pursuant to 18

11          U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by

12          the Court at defendant’s request on the basis of the Court’s finding that the ends of justice served

13          by taking such action outweigh the best interest of the public and the defendant in a speedy trial.

14          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

15 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

16 must commence.

17                IT IS SO STIPULATED.

18

19
         Dated: October 26, 2020                                MCGREGOR W. SCOTT
20                                                              United States Attorney
21
                                                                /s/ MIRA CHERNICK
22                                                              MIRA CHERNICK
                                                                Assistant United States
23                                                              Attorney
24

25       Dated: October 26, 2020                                /s/ HENDRICK CROWELL
                                                                HENDRICK CROWELL
26
                                                                Counsel for Defendant
27                                                              SHABINA DEBBIE

28

      STIPULATION TO CONTINUE STATUS CONFERENCE           2
      AND EXCLUDE TIME
            Case 2:19-cr-00072-JAM Document 41 Filed 10/27/20 Page 3 of 3


 1                                         FINDINGS AND ORDER

 2            IT IS SO FOUND AND ORDERED this 26th day of October, 2020.

 3
                                                      /s/ John A. Mendez
 4                                                    THE HONORABLE JOHN A. MENDEZ
                                                      UNITED STATES DISTRICT COURT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO CONTINUE STATUS CONFERENCE    3
     AND EXCLUDE TIME
